917 F.2d 557Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Jerry Wayne MOORE, Petitioner.
No. 90-8035.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Nov. 1, 1990.

On Petition for Writ of Mandamus.  (CA-88-714)
Jerry Wayne Moore, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jerry Wayne Moore brought this mandamus petition seeking an emergency order directing the Attorney General of Virginia--and lower officials for the Commonwealth--to compare evidence found at the scene of the crime to DNA samples he sent to a forensic lab.  We grant permission to proceed in forma pauperis, but this Court lacks mandamus authority over state officials, Davis v. Lansing, 851 F.2d 72, 74 (2d Cir.1988);  Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969), and we therefore deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.